DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 and subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pack", “the electronic lock”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pack", “the electronic lock” and “the remaining one or ones of the plurality of rechargeable battery modules”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 17 contains the trademark/trade names Bluetooth, ZigBee.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication methods and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10711489 (Zhang) in view of US 2020/0024867 (Lee).

Regarding claim 1, Zhang teaches a smart retrofit battery pack for a preexisting electronic lock (Fig. 1-42 shows electromechanical lock 10 with battery cover 20 for batteries with wireless capabilities ie. smart) [Col 4 lines 1-15; Col 12 lines 15-50], the pack comprising:
 a housing electrically couplable to the electronic lock (Fig. 1 shows main housing 12 and lock housing 14) [Col 4 lines 6-14]; 
a plurality of battery modules (Fig. 1 shows battery cover 20, Fig. 3 shows two CR123A batteries 40), each of the plurality of battery modules is removably electrically coupled to the housing (Fig. 1 and 3 shows batteries 40 removably electrically coupled to housing 12) [Col 4 lines 6-14, 33-51]; and
 a wireless communication module integral to the housing capable of interfacing with the preexisting electronic lock and at least one external wireless device (wireless communication module is integral to the lock 10 and capable of interfacing with the lock 10 and user RFID tag or mobile ID ie. at least one external wireless device) [ Col 4 lines 43-44; Col 12 lines 12-34].
	However, Zhang does not explicitly teach battery to be rechargeable. 
	However, Lee teaches battery to be rechargeable [0031]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have battery in the lock that are rechargeable as taught by Lee in order to ensure that the battery that powers the electronic lock is able to be recharged thereby providing the lock to be more energy and cost efficient. 


Examiner’s Note: US 2018/0194021 (Nguyen) teaches CR123A batteries as disclosed by Zhang are rechargeable batteries [0040]. 


Regarding claim 2, Zhang teaches wherein the wireless communication module is configured to communicate with one or more environmental sensors (capacitive sensor 58 and proximity switches 50 and 52 acting as sensors as well are in communication with BLE chip 48, RFID antenna 54 ie. wireless communication module) [Col 4 lines 50-60; Col 13 lines 26-60].

Regarding claim 3, Zhang teaches wherein the wireless communication module is configured to communicate with one or more environmental sensors including one or more of a microphone, an accelerometer, a camera, a proximity sensor, a motion detector, a thermometer, a door open/close sensor, a dawn/dusk sensor, and an occupancy sensor (capacitive sensor 58 and proximity switches 50 and 52 acting as sensors as well are in communication with BLE chip 48, RFID antenna 54 ie. wireless communication module) [Col 4 lines 50-60; Col 13 lines 26-60].


Regarding claim 4, Zhang teaches wherein the wireless communication module is configured to communicate with a wireless communication module of at least one other electronic lock, whereby the wireless communication module is configured to operate as a hub for the at least one other electronic lock (controller 562 acts a hub communicating wireless with multiple electronic locks 560 as shown in Fig. 43) [Col 13 lines 7-65].

Regarding claim 5, Zhang teaches wherein the preexisting electronic lock includes a predefined battery cavity, wherein the housing is configured to removably fit within the predefined battery cavity (Fig. 1 and 3 shows battery cavity 20 wherein the housing 12 is configured to removably fit within the battery cavity 20).

Regarding claim 6, Zhang teaches wherein the housing includes an integrally formed connector configured to connect the wireless communication module to the preexisting electronic lock (Fig. 40-42 shows cable 540 ie. connector to connect the NFC reader 534 ie. wireless communication module to the housing of the electronic lock 538) [Col 12 lines 60-67; Col 13 lines 1-20].


Regarding claim 8, Zhang teaches wherein the wireless communication module is compatible with one or more of the following wireless communication protocols: RFID, NFC, BluetoothTM, Wi-Fi, ZigBeeT'1, and z-wave (wireless communication module is carried out with microprocessor 46, and BLE chip 48, RFID antenna 54) [Col 4 lines 49-55].


Claim(s) 9-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10711489 (Zhang) in view of US 2020/0349786 (Ho).

Regarding claim 9, Zhang teaches a retrofit battery pack for a preexisting electronic lock (Fig. 1-42 shows electromechanical lock 10 with battery cover 20 for batteries with wireless capabilities ie. smart) [Col 4 lines 1-15; Col 12 lines 15-50], the pack comprising: 
a housing electrically couplable to the electronic lock (Fig. 1 shows main housing 12 and lock housing 14) [Col 4 lines 6-14]; and 
a plurality of battery modules (Fig. 1 shows battery cover 20, Fig. 3 shows two CR123A batteries 40), each of the plurality of battery modules is removably electrically coupled to the housing (Fig. 1 and 3 shows batteries 40 removably electrically coupled to housing 12) [Col 4 lines 6-14, 33-51];
However, Zhang does not explicitly teach battery to be rechargeable;
such that when at least one of the plurality of battery modules is removed from the housing, the remaining one or ones of the plurality of battery modules is configured to provide power to the housing and the housing thereby is configured to provide power to the preexisting electronic lock.
However, Ho teaches battery to be rechargeable battery (battery pack 14 comprising rechargeable batteries 90) [0321];
such that when at least one of the plurality of battery modules is removed from the housing, the remaining one or ones of the plurality of battery modules is configured to provide power to the housing and the housing thereby is configured to provide power to the preexisting electronic lock (Fig. 25A-B shows battery pack 14 comprising rechargeable battery 90 which when removed to be charged the locking device 24 is powered by backup battery) [0255, 0321].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have battery in the lock that are rechargeable and such that when at least one of the plurality of battery modules is removed from the housing, the remaining one or ones of the plurality of battery modules is configured to provide power to the housing and the housing thereby is configured to provide power to the preexisting electronic lock as taught by Ho in order to ensure that the battery that powers the electronic lock is able to be recharged thereby providing the lock to be more energy and cost efficient and maintain uninterruptible power supply. 

Regarding claim 10, Zhang teaches wherein the plurality of battery modules comprises a first battery module removably electrically coupled to the housing and a second battery module removably electrically coupled to the housing (Fig. 3 shows batteries 40 comprising a first and second battery module removably electrically coupled to the housing 12) [Col 4 lines 5-65], each of the first and second rechargeable batteries are configured to independently provide power to the housing and the housing thereby is configured to provide power to the preexisting electronic lock (both batteries 40 ie. first and second batteries are configured to independently provide power to the housing 12 to provide power to electronic lock 10) [Col 4 lines 5-65].
However, Zhang does not explicitly teach battery to be rechargeable. 
However, Ho teaches battery to be rechargeable battery (battery pack 14 comprising rechargeable batteries 90) [0321];
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have battery in the lock that are rechargeable as taught by Ho in order to ensure that the battery that powers the electronic lock is able to be recharged thereby providing the lock to be more energy and cost efficient. 


Examiner’s Note: US 2018/0194021 (Nguyen) teaches CR123A batteries as disclosed by Zhang are rechargeable batteries [0040]. 

Regarding claim 11, Zhang teaches wherein the housing comprises a wireless communication module integral thereto (BLE chip 48, RFID antenna 54 comprising the wireless communication module are disposed on the circuit board 38 which is integral to housing 12 as shown in Fig. 1-4) [Col 4 lines 33-55].

Regarding claim 12, Zhang teaches wherein the wireless communication module is configured to communicate with one or more environmental sensors (capacitive sensor 58 and proximity switches 50 and 52 acting as sensors as well are in communication with BLE chip 48, RFID antenna 54 ie. wireless communication module) [Col 4 lines 50-60; Col 13 lines 26-60].


Regarding claim 13, Zhang teaches wherein the wireless communication module is configured to communicate with one or more environmental sensors including one or more of a microphone, an accelerometer, a camera, a proximity sensor, a motion detector, a thermometer, a door open/close sensor, a dawn/dusk sensor, and an occupancy sensor (capacitive sensor 58 and proximity switches 50 and 52 acting as sensors as well are in communication with BLE chip 48, RFID antenna 54 ie. wireless communication module) [Col 4 lines 50-60; Col 13 lines 26-60].


Regarding claim 14, Zhang teaches wherein the wireless communication module is configured to communicate with a wireless communication module of at least one other electronic lock, whereby the wireless communication module is configured to operate as a hub for the at least one other electronic lock (controller 562 acts a hub communicating wireless with multiple electronic locks 560 as shown in Fig. 43) [Col 13 lines 7-65].

Regarding claim 15, Zhang teaches wherein the preexisting electronic lock includes a predefined battery cavity, wherein the housing is configured to removably fit within the predefined battery cavity (Fig. 1 and 3 shows battery cavity 20 wherein the housing 12 is configured to removably fit within the battery cavity 20).


Regarding claim 16, Zhang teaches wherein the housing includes an integrally formed connector configured to connect the wireless communication module to the preexisting electronic lock (Fig. 40-42 shows cable 540 ie. connector to connect the NFC reader 534 ie. wireless communication module to the housing of the electronic lock 538) [Col 12 lines 60-67; Col 13 lines 1-20].


Regarding claim 18, Zhang teaches wherein the wireless communication module is compatible with one or more of the following wireless communication protocols: RFID, NFC, BluetoothTM, Wi-Fi, ZigBeeTM, and z-wave (wireless communication module is carried out with microprocessor 46, and BLE chip 48, RFID antenna 54) [Col 4 lines 49-55].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10711489 (Zhang) in view of US 2020/0024867 (Lee) further in view of US 2016/0333608 (Ingle).

Regarding claim 7, Zhang teaches wherein the housing connects the wireless communication module to the preexisting electronic lock (Fig. 40-42 shows connector cable 540 connecting housing 538 and wireless communication module 534) [Col 13 lines 1-5]. 
However, Zhang and Lee does not teach wherein connector being a ribbon cable.
	However, Ingle teaches wherein connector being a ribbon cable [0030]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have ribbon cable be the connector as taught by Ingle in order to maintain data transmission in high speed and bandwidth as well as being impervious to electromagnetic interference. 



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10711489 (Zhang) in view of US 2020/0349786 (Ho) further in view of US 2016/0333608 (Ingle).

Regarding claim 17, Zhang teaches wherein the housing connects the wireless communication module to the preexisting electronic lock (Fig. 40-42 shows connector cable 540 connecting housing 538 and wireless communication module 534) [Col 13 lines 1-5]. 
However, Zhang and Ho does not teach wherein connector being a ribbon cable.
	However, Ingle teaches wherein connector being a ribbon cable [0030]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have ribbon cable be the connector as taught by Ingle in order to maintain data transmission in high speed and bandwidth as well as being impervious to electromagnetic interference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836